 
Exhibit 10.1

 
 
 


 
ASTERISKS INDICATE MATERIAL THAT HAS BEEN REDACTED, FOR WHICH
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED.


Execution Version





 
This AMENDMENT TO THE AGREEMENT (this "Amendment"), dated as of October 18, 2009
(the "Amendment Date"), is entered into by and among Steven Spielberg, in his
personal capacity, Diamond Lane Productions, Inc., a California corporation
("DLP" and together with Steven Spielberg, "Steven"), and Universal City
Development Partners, Ltd., a Florida limited partnership (as successor in
interest to Universal City Florida Partners, the "Partnership"), such parties to
be referenced individually as a "Party" and collectively as the "Parties".
 
RECITALS
 
WHEREAS, Steven Spielberg and the Partnership are parties to that certain
Agreement, dated as of January 20, 1987, and amended and/or modified as of
January 5, 2001, July 15, 2003 and March 30, 2006 (collectively, the
"Agreement"), with respect to Steven Spielberg rendering certain services to the
Partnership as creative consultant in connection with certain projects;
 
WHEREAS Steven Spielberg by letter dated February 27, 1989, has directed that
all payments to him by the Partnership under the Agreement be made to DLP;
 
WHEREAS, DLP is currently receiving payments for the Florida Project and one
Comparable Project in Osaka, Japan;
 
WHEREAS, additional projects that could constitute Comparable Projects are
currently contemplated in Singapore, Dubai, *** and ***;
 
WHEREAS, subject to the terms and conditions set forth herein, the Parties agree
to amend the Agreement by way of this Amendment; and
 
WHEREAS, capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to them in the Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
 
 
ARTICLE I
 
AMENDMENTS TO THE AGREEMENT
 
1.1 Amendments to the Agreement.  Steven and the Partnership each hereby
consents and agrees that the Agreement is hereby amended as follows:
 
(a)  
The first sentence of Paragraph 11(b) of the Agreement is hereby amended and
restated in its entirety to read as follows:

 
"Subsequent to the above three-year period as to the Florida Project and for all
years during the term of this agreement as to the Comparable Project in Osaka,
Japan known as Universal Studios Japan ("USJ"), DLP shall be paid ***% of 100%
of the gross revenues, gross rentals, sales price, etc. instead of the above
provided ***%."
 
(b)  
Paragraph 11(d) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 
"DLP will be entitled to quarterly accountings and payments based thereon within
45 days from the end of each quarter.  On every June 30th during the term of
this Agreement (or, if not a Business Day (as used herein, "Business Day" means
any day that is not a Saturday, Sunday or other day on which commercial banks in
Orlando, Florida are authorized or required by law to remain closed), on the
next Business Day thereafter), (i) the Partnership will provide DLP with a
three-year projection of the payments projected to be owed to DLP under this
Agreement in respect of the Florida Project and (ii) Universal City Studios LLLP
d/b/a Universal Parks and Resorts ("UPR") will provide DLP with a three-year
projection of the payments projected to be owed to DLP under this Agreement in
respect of each Comparable Project.
 
Such projections will be based on management’s reasonable best estimates as to
the future performance of the Florida Project and such Comparable Projects at
the time prepared.  Steven acknowledges and agrees that such projections are for
informational purposes only and actual performance may differ substantially from
such projections.  Neither the Partnership nor UPR, nor any guarantor of the
Partnership’s obligations under this Agreement, shall incur any liability with
respect to such projections.  Steven shall keep all such projections
confidential pursuant to (i) Paragraph 25 of this Agreement, (ii) that certain
Confidentiality Agreement between DLP and UPR, dated as of May 1, 2009 and (iii)
that certain Confidentiality Agreement between DLP and the Partnership, dated as
of October 15, 2009."
 
(c)  
Paragraph 11(e) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 
"Except as provided in the remainder of this Paragraph 11e, the payment to DLP
of ***% of the Project’s revenues specified above in this Paragraph 11 shall,
subject to Paragraphs 13e and 14e, apply also to Comparable Projects in which
Steven becomes vested hereunder pursuant to Paragraph 12 while Steven has an
obligation to render consulting services hereunder (as the term of his
obligation to render consulting services may be extended pursuant to Paragraph
13).  "Gross revenues" of a Comparable Project shall be defined as set forth in
Exhibit "A", as if the Partnership was the sole owner and operator of such
Comparable Project.  Notwithstanding the foregoing to the contrary, with respect
to any Comparable Project (other than USJ) in which DLP’s interest is vested
hereunder pursuant to Paragraph 12 while Steven has an obligation to render
consulting services hereunder (as the term of his obligation to render
consulting services may be extended pursuant to Paragraph 13) (and are not
exempted by Paragraphs 13e or 14e) and in which the Partnership and/or any
Affiliate(s) do(es) not own or control at least 50% of the equity thereof, in
lieu of all other sums provided above in this Paragraph 11, DLP shall receive a
participation in 100% of the gross revenues, gross rentals and sales price, etc.
of such Comparable Project equal to the greater of (i) ***% and (ii) the
percentage figure determined by multiplying *** times the ratio that the
Partnership’s (and/or any Affiliate’s) equity in such Comparable Project bears
to 50%.  For example, if the Partnership and/or any Affiliates own 45% of the
equity of a Comparable Project, then DLP shall receive ***% of 100% of the gross
revenues, gross rental, sales price, etc., of such Comparable Project."
 
(d)  
Paragraph 12 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 
"12.          Vesting.                      Steven has earned the right to
receive ***% of 100% of the gross revenues, gross rentals, sales price, etc.,
from the Florida Project and from USJ, each as in existence on the effectiveness
of that certain Amendment to the Agreement (the "2009 Amendment"), dated October
18, 2009 (such date of effectiveness, the "2009 Amendment Date") (which means
that such compensation is "vested").  The term "vest" and "vested" as
hereinafter used in this Agreement means Steven cannot be deprived of payments
which are "vested" by reason of Steven’s death or disability or by reason of
Steven’s default.  Steven is also deemed vested as of the 2009 Amendment Date in
his right to receive the amounts set forth in Paragraph 11e in connection with
the Comparable Projects contemplated as of the 2009 Amendment Date in Singapore,
Dubai, *** and *** (the "Contemplated Projects").  Steven’s right to
compensation from any other Comparable Project (other than USJ and the
Contemplated Projects) under Paragraph 11 shall vest with respect to each such
Comparable Project if, on the date when construction of such Comparable Project
commences, as evidenced by on-site physical work such as demolition, clearing or
construction, Steven continues to have an obligation to render consulting
services hereunder, this Agreement has not been terminated as a result of
Steven’s material breach and Steven is not then deceased or permanently and
substantially mentally disabled.  For the avoidance of doubt, nothing in this
Agreement shall obligate the Partnership or any of its Affiliates, or UPR, to
proceed with the development or opening of any Comparable Project (including but
not limited to the Contemplated Projects).  Also for the avoidance of doubt, the
fact that a Comparable Project has "vested", and therefore Steven cannot be
deprived of payments which are "vested" by reason of the events noted above,
shall not in and of itself mean that Steven has any right to receive
compensation in respect of such Comparable Project pursuant to Paragraph
14b.  Nothing set forth herein deprives the Partnership of its right to damages
(and its offset and other rights at law or in equity, if any) in the event of
Steven's material breach hereof."
 
(e)  
Paragraph 13b is hereby amended by inserting the following sentence at the end
thereof:

 
"The Partnership is deemed to have given Steven a timely written notice,
pursuant to and in accordance with Paragraph 13a, pursuant to which the
Partnership has declined to exercise its Extension Option for the Extension Year
containing the 2009 Amendment Date, and Steven is deemed to have exercised
Steven’s Option for each year that he has the right to do so, whether or not
written notice is given as herein provided."
 
(f)  
The first sentence of Paragraph 14 of the Agreement is hereby amended and
restated in its entirety to read as follows:

 
"The "Termination Date" is defined to be June 7, 2017."
 
(g)  
Paragraph 14(b) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 
 
"(i)
Subject to this Paragraph 14b and Paragraph 14e, the Partnership will pay DLP,
in accordance with the terms hereof, the fair market value of Steven's interest
in the Florida Project and in all Comparable Projects which were vested pursuant
to Paragraph 12 hereunder and open to the general public as of the date which is
one year prior to the Stop Date (the "Put Payment"), which Put Payment will be
determined in accordance with Exhibit D (Put Payment) attached hereto (the "Put
Payment Formula").

 
(ii)  
At any time prior to the Stop Date (but in no event later than June 7, 2017) and
solely with respect to the Florida Project and Comparable Projects opened to the
general public for greater than one year at the time of election (the Florida
Project and such Comparable Projects, collectively, the "Qualifying Projects"),
DLP may make a one-time election by written notice (the "Interim Adjustment
Election"), which shall be dated the date of delivery to the Partnership, to
provide for the calculation of an amount which DLP may choose to receive in lieu
of the Put Payment (the "Alternative Payment") if the Stop Date occurs on or
before March 31, 2018; provided, however, that the calculation as to any such
Qualifying Project which shall not have been opened to the general public at
least three years when the Interim Adjustment Election is made (such Qualifying
Project, a "Late Qualifying Project") shall occur as set forth below on the
third anniversary of its opening to the general public (the "Late Qualifying
Adjustment Date").  The Alternative Payment shall be calculated by adjusting the
Applicable Discount Rate and the Applicable Base Payment (as such terms are
defined in Exhibit D) set forth in the Put Payment Formula (the "Interim
Adjustments") as of a date (the "Interim Adjustment Date") that is (i) for the
Qualifying Projects (other than the Late Qualifying Projects), 90 days after
date of the Interim Adjustment Election and (ii) for any Late Qualifying
Project, the Late Qualifying Adjustment Date.  DLP’s election to receive the
Alternative Payment in lieu of the Put Payment (the "Payment Election") shall be
made within 10 Business Days after the amounts of the Put Payment and
Alternative Payment are determined with respect to the Qualifying Projects that
are not Late Qualifying Projects, and such Payment Election shall be required to
apply to all but not less than all of the Qualifying Projects (including the
Late Qualifying Projects) in connection with the calculation of the Put Payment
or Alternative Payment, as the case may be.

 
(iii)  
In connection with the Interim Adjustment Election, the Interim Adjustments
shall be applied to the Put Payment Formula in order to calculate the
Alternative Payment as follows:

 
 
(A)
The Applicable Discount Rate for the Florida Project (as defined in Exhibit D)
and the Applicable Discount Rate for a Comparable Project (as defined in Exhibit
D) that is a Qualifying Project, as the case may be, shall be calculated as
follows:

 
two-thirds (2/3) multiplied by (x) the Applicable Discount Rate for the Florida
Project on the Interim Adjustment Date or (y) the Applicable Discount Rate for
such Comparable Project on the Interim Adjustment Date, as the case may be,
 
plus
 
one third (1/3) multiplied by (x) the Applicable Discount Rate for the Florida
Project on the Stop Date or (y) the Applicable Discount Rate for such Comparable
Project on the Stop Date, as the case may be; and
 
 
(B)
the Applicable Base Payment for the Florida Project (as defined in Exhibit D)
and the Applicable Base Payment for such Comparable Project (as defined in
Exhibit D), as the case may be, shall be calculated as of the Interim Adjustment
Date, rather than as of the Stop Date.

 
(iv)  
DLP's right to choose to receive, on the Stop Date, the Alternative Payment in
lieu of the Put Payment shall be inapplicable if the Stop Date does not occur on
or prior to March 31, 2018.  For the avoidance of doubt, in the event DLP
receives the Alternative Payment, it is acknowledged that the Alternative
Payment shall be calculated only with respect to the Qualifying Projects
(including Late Qualifying Projects, if any), and DLP will have no interest of
any kind in, or right to receive any compensation whatsoever with respect to,
any Comparable Projects that are not Qualifying Projects or Late Qualifying
Projects, nor will Steven have any further obligation to render consulting
services on any such Comparable Project that is not a Qualifying Project or Late
Qualifying Project (regardless of whether such Comparable Project that is not a
Qualifying Project or Late Qualifying Project opened to the general public more
or less than one year before the Stop Date, or opened to the general public
anytime after the Stop Date).

 
(v)  
If DLP receives the Put Payment (and not the Alternative Payment) set forth in
clause (i) above, and on the Stop Date any Comparable Project (including any
Contemplated Project) which has vested hereunder, has been opened to the general
public as of the date which is one year prior to the Stop Date, and has not then
been opened to the general public for at least 3 years prior to the Stop Date,
the Put Payment with respect to such Comparable Project shall occur within 10
Business Days following the date, if any, that such Comparable Project has been
opened to the general public for 3 years (it being understood that the
Applicable Base Payment and the Applicable Discount Rate for any such Comparable
Project shall be calculated as of the date that such Comparable Project has been
opened to the general public for 3 years, and not as of the Stop Date), and DLP
shall continue to receive its quarterly compensation payments pursuant to
Paragraph 11 hereunder on such Comparable Project until such Put Payment is
made."

 
(h)  
The last two sentences of Paragraph 15 of the Agreement are hereby amended and
restated in their entirety to read as follows:

 
"If the Partnership and/or its Affiliates transfer ownership of their equity
interests, if any, in the Florida Project and any then-existing Comparable
Projects as a unit to a new owner, provided that as of the date of such change
of ownership, the financial condition of the new owner reasonably appears to
Steven to be sufficiently strong to enable the new owner to comply with its
obligations to Steven and such new owner assumes for Steven’s benefit all of the
Partnership’s obligations to Steven in writing, Steven will look solely to the
new owner for any obligations accruing or arising after said date and the
guarantees by MCA Inc. and Cineplex Odeon Corporation, as well as, in the event
the transfer occurs after June 7, 2017, the guarantee by NBC Universal, Inc.
("NBCU"), referred to in Paragraph 22 will terminate.  Except as set forth
above, no transfer of ownership shall affect the rights and obligations of the
parties."
 
(i)  
The reference to "Paragraph 14b" in the seventh sentence of Paragraph 16 of the
Agreement is hereby deleted and replaced with "Paragraph 20".

 
(j)  
Paragraph 20 of the Agreement is hereby amended by inserting the following
sentence at the end thereof:

 
"In the event either Steven or the Partnership commences any such arbitration
against the other party with respect to this Agreement, the parties agree that
the prevailing party (as determined by the arbitral panel before whom such
proceeding is commenced) shall be entitled to recover reasonable attorneys' fees
and costs as may be incurred in connection therewith in addition to any such
other relief or award as may be granted."
 
(k)  
Paragraph 22 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 
"22.           Guarantees and Security; Powers of Attorney; Costs of Perfection.
 
a.           Guarantees.  Credit support for the Partnership's obligations
hereunder will be provided (i) by a joint and several Guarantee, dated November
4, 1988, of MCA, Inc. and Cineplex Odeon Corporation and (ii) by the Guarantee
(the "NBCU Guarantee"), dated October 18, 2009, of NBCU attached as Appendix B
to the 2009 Amendment.
 
b.           Security.  Credit support for the Partnership's obligations
hereunder will also be provided pursuant to security documentation executed and
delivered in conformity with Paragraphs 3.1(b) and (c) to the 2009 Amendment, by
which, among other things, the Partnership's obligations arising in respect of
the Florida Project shall be secured by a perfected junior security interest and
mortgage lien on the Partnership's tangible personal and real property included
in the Florida Project, which security interest and mortgage lien will apply to
the property described in, and shall have the terms and be subordinated and
junior to the extent set forth in, Paragraphs 3.1(b) and (c) of the 2009
Amendment.
 
The security documentation securing the Partnership's obligations arising in
respect of the Florida Project will not restrict the Partnership's ability to
operate, manage, alter or sell any or all of the property representing
collateral or contain any covenants or obligations, other than to grant and
perfect for Steven's benefit a security interest in the enumerated classes of
property.
 
The parties agree that the security interest and mortgage lien with respect to
the Florida Project granted to Steven pursuant to Paragraphs 3.1(b) and (c) of
the 2009 Amendment will by their terms terminate and be released in full at such
time that the senior liens contemplated by such Paragraphs 3.1(b) and (c) of the
2009 Amendment is released, provided that at that time no other security
interest and mortgage lien in the Florida Project shall have been granted by the
Partnership to any other lender.  The security interest and mortgage lien would
not be released under circumstances where Steven is seeking to realize against
the collateral and the senior lien contemplated by such Paragraphs 3.1(b) and
(c) of the 2009 Amendment is released as a result of the application of proceeds
of realization against the collateral.  Under such circumstances, the junior
security interest and mortgage lien will be released on the collateral
foreclosed upon, but not on collateral that is not foreclosed upon (and not on
any proceeds of foreclosure remaining after payment in full of any prior
obligations).
 
If after the release of the liens granted to Steven, the Partnership
subsequently grants to any lender a security interest with respect to property
included in the Florida Project, the Partnership will at that time grant to
Steven a junior security interest and mortgage lien with respect to such
property to the extent it includes the tangible personal and real property of
the type included in the previously released junior security interest and
mortgage lien as described and subject to the terms set forth above and in
Paragraphs 3.1(b) and (c) of the 2009 Amendment; provided, however, that if the
subsequent security interest and mortgage lien is a purchase money lien limited
to the property being purchased, then no such junior security interest shall be
required.  For the avoidance of doubt, such terms include those set forth in
Appendix C to the 2009 Amendment.  Also, it is agreed that any existing or
subsequent senior secured debt may not exceed in the aggregate the greater of
$975 million and an amount equal to the product of 3.75 times the EBITDA of the
Partnership (determined at the time of the incurrence of any term loans or at
the time of increasing any revolving commitments or at the time of incurring any
other senior secured debt, as the case may be, with "EBITDA" being defined in
and calculated pursuant to the relevant provisions of the senior secured credit
facilities referenced in Paragraph 3.1(c) of the 2009 Amendment).
 
The parties agree that the security interest and mortgage lien with respect to
the Florida Project granted to Steven pursuant to Paragraphs 3.1(b) and (c) of
the 2009 Amendment will contain self-executing provisions that state that, in
the event of the release of any collateral from the lien of any security
interest and/or mortgage securing the Partnership’s then-existing senior secured
credit facilities, the same collateral, if encumbered by any security interest
and/or mortgage lien with respect to the Florida Project granted to Steven
pursuant to Paragraphs 3.1(b) and (c) of the 2009 Amendment, will automatically
be deemed to be released therefrom.  Such self-executing automatic release
provisions shall be in addition to, not in lieu of, the powers of attorney
described in Paragraph 3.1(c) of the 2009 Amendment, and shall not derogate from
the powers of the attorneys-in-fact under such powers of attorney.  In the event
the Partnership determines to issue Incremental Obligations (as defined in the
Appendix C to the 2009 Amendment), then Steven will enter into an intercreditor
agreement and provide a power of attorney with respect to such Incremental
Obligations having substantive terms comparable to and based on those set forth
in Appendix C to the 2009 Amendment and Paragraph 22c below.
 
c.           Powers of Attorney.                                Referring to the
General Power of Attorney described in Appendix C to the 2009 Amendment, Steven
shall, from time to time, as applicable, provide a power of attorney having
similar terms for any agent which shall succeed any agent acting for the benefit
of the first lien secured parties and for any such agent in any subsequent
senior financing described above, within 10 days of being furnished with a form
of power of attorney for execution.
 
Furthermore, in addition to the General Power of Attorney described in Appendix
C to the 2009 Amendment, Steven shall provide, on or before the 2009 Amendment
Date, and from time to time thereafter (within 10 days of being furnished with a
form of power of attorney for execution), as applicable in the case off
successors, an irrevocable, unconditional and recordable General Power of
Attorney in favor of NBCU (and its successors as guarantors under the NBCU
Guarantee), pursuant to which Steven shall authorize NBCU (and its successors as
guarantors under the NBCU Guarantee) to execute and record, in the name and on
behalf of Steven, (i) a release (x) each time that the first lien secured
parties execute and record a similar such release or (y) in connection with any
sale or transfer, in whole or in part, of any or all of the real or personal
property in which a collateral interest is granted pursuant to this Paragraph
22, and (ii) a subordination (x) each time that the first lien secured parties
execute and record a similar such subordination or (y) in connection with any
refinancing, in whole or part, of the senior security interests and mortgage
liens encumbering the Florida Project or any portion thereof or interest
therein.
 
d.           Costs of Perfection.                                The Partnership
shall bear the cost to perfect the security interest and mortgage lien granted
pursuant to this Paragraph 22b, including, without limitation, mortgage
recording taxes and other filing fees, but the parties shall otherwise be
obligated, subject to Paragraph 20, for their own costs and expenses, including
without limitation, legal fees and expenses."
 
(l)  
The Agreement is hereby amended by inserting the following Paragraph 26 after
Paragraph 25 of the Agreement as follows:

 
"26.           Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, or sent by telecopy, as
follows:
 
(i) if to the Partnership, to it at Universal City Development Partners, Ltd.,
1000 Universal Studios Plaza, Orlando, Florida 32819, Attention: Chief Financial
Officer, Telecopier No.: (407) 224-6740, with a copy to Universal City
Development Partners, Ltd., 1000 Universal Studios Plaza, Orlando, Florida
32819, Attention: Vice President, Legal Affairs, Telecopier No.: (407) 363-8219,
with a copy to NBC Universal, Inc., 30 Rockefeller Plaza, New York, NY 10012,
Attention of Christy Rupert Shibata, Executive Vice President, Financial
Planning and Analysis, Telecopier No.: (212) 664-5251), with a copy to NBC
Universal, Inc., 30 Rockefeller Plaza, New York, NY  10112, Attention of Scott
Seeley, Senior Vice President, Corporate & Transactions Law, Telecopier No.:
(212) 664-2147); and
 
(ii) if to Steven, at Gang Tyre Ramer and Brown, Inc., 132 S Rodeo Dr., Beverly
Hills, CA 90212, Attention of Bruce Ramer and Harold Brown, Telecopier Nos.
(telecopy to be sent to both numbers): (310) 777-7000 and (310) 777-7005, with a
copy to Breslauer, Rutman and Anderson, 11400 West Olympic Blvd, Suite 550, Los
Angeles, CA 90064-1551, Attention of Gerald Breslauer and Mickey Rutman,
Telecopier Nos. (telecopy to be sent to both numbers): (310) 481-3601 and (310)
481-3615.
 
Each party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other party.  All notices and
other communications given in accordance with the provisions of this Agreement
will be deemed to have been given on the date of receipt."
 
 
ARTICLE II                                
 
REPRESENTATIONS AND WARRANTIES
 
2.1 Representations and Warranties of DLP.  DLP represents and warrants to the
Partnership as follows:
 
(a)  
DLP is duly organized and existing in good standing under the laws of the state
of its organization with full power and authority to enter into this Amendment;

 
(b)  
this Amendment constitutes the legal, valid and binding obligation of Steven,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and subject to the general powers of a court of equity; and

 
(c)  
the execution and performance of this Amendment by DLP does not and will not
violate any provision of, or constitute a default under or breach of, any
agreement or instrument, order, arbitration award, judgment or decree to which
DLP, as applicable, is a party or by which any of  DLP’s assets is bound.

 
2.2 Representations and Warranties of the Partnership.  The Partnership
represents and warrants to Steven as follows:
 
(a)  
the Partnership is duly organized and existing in good standing under the laws
of the state of its organization with full power and authority to enter into
this Amendment;

 
(b)  
this Amendment constitutes the legal, valid and binding obligation of the
Partnership, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and subject to the general powers of a court of
equity; and

 
(c)  
the execution and performance of this Amendment by the Partnership does not and
will not violate any provision of, or constitute a default under or breach of,
any agreement or instrument, order, arbitration award, judgment or decree to
which the Partnership is a party or by which any of its assets is bound.

 
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS


3.1 Conditions.  This Amendment and the Guarantee dated as of the date hereof
attached hereto in the form of Appendix B hereto (the "NBCU Guarantee") made by
NBC Universal, Inc. ("NBCU") for the benefit of Steven, shall not become
effective until the following conditions are satisfied:
 
(a)  
Each of the parties to this Amendment and the NBCU Guarantee (or their counsel)
shall have received counterparts of this Amendment and the NBCU Guarantee
executed by the other parties thereto. Delivery of an executed counterpart of a
signature page of this Amendment or the NBCU Guarantee by facsimile or
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.

 
(b)  
In order to secure the Partnership's obligations in respect of the Florida
Project, the Partnership and Steven shall have executed and delivered (i)
documentation granting Steven a security interest in, and a mortgage lien on,
the tangible personal and real property assets of the Partnership included in
the Florida Project, which documentation and security interests and mortgage
liens shall have the terms contemplated by the Intercreditor Agreement referred
to below and (ii) Steven shall have provided the powers of attorney referred to
in Paragraph 22c of the Agreement (as amended) and Appendix C attached hereto.

 
(c)  
Steven and the agent for the Partnership’s senior secured credit facilities
shall have executed and delivered an intercreditor agreement on terms as
provided in Appendix C to this Amendment (the "Intercreditor Agreement").

 
(d)  
Either (i) the requisite lenders under the Partnership’s senior secured credit
facilities shall have consented to permit the transactions contemplated above
and any related transactions or (ii) the Partnership’s senior secured credit
facilities shall be amended on terms that permit the transactions contemplated
above and any related transactions.

 
3.2 Agreement to Facilitate. Each of the parties hereto hereby agrees to
exercise all commercially reasonable efforts to cause the conditions set forth
in Paragraph 3.1 above to be satisfied as promptly as possible, it being
understood that the Partnership has no obligation to satisfy the condition set
forth in Paragraph 3.1(b) or Paragraph 3.1(d) above on terms that are not
acceptable to it.
 
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 Governing Law.  THIS AMENDMENT SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.
 
4.2 Paragraph Headings.  The paragraph titles contained in this Amendment are
included for convenience only and are without substantive meaning or content and
are not a part of the agreement between the Parties hereto.
 
4.3 Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Remainder of page intentionally left blank. Signature pages to follow.]
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the Amendment Date first above written.
 


_/s/ Steven Spielberg______
STEVEN SPIELBERG




DIAMOND LANE PRODUCTIONS, INC.




 
By:  /s/ Steven Spielberg

 
Name: Steven Spielberg

 
Title:  President                        






 
 

--------------------------------------------------------------------------------

 

UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD.




 
By:
Universal City Florida Holding Co. II, General Partner



 
By:
Universal City Property Management II LLC, General Partner



 
By:  /s/ Thomas Williams

 
Name: Thomas Williams   

 
Title: Chairman and CEO



 
By:
Blackstone UTP Capital LLC, General Partner



 
By:  /s/ Peter Wallace         

 
Name: Peter Wallace        

 
Title: President and Treasurer



 
By:
Blackstone UTP Capital A LLC, General Partner



 
By:  /s/ Peter Wallace         

 
Name: Peter Wallace        

 
Title: President and Treasurer





 
By:
Blackstone UTP Offshore Capital LLC, General Partner



 
By:  /s/ Peter Wallace         

 
Name: Peter Wallace        

 
Title: President and Treasurer



 
By:
Blackstone Family Media III LLC, General Partner



 
By:  /s/ Peter Wallace         

 
Name: Peter Wallace        

 
Title: President and Treasurer





We agree to provide the reports to be provided by us pursuant to Paragraph 11d
of the Agreement.




UNIVERSAL CITY STUDIOS LLLP
d/b/a Universal Parks and Resorts ("UPR")




By:  /s/ Thomas Williams             
Name: Thomas Williams             
Title: Executive Vice President, Chairman and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

Universal Studios, Inc., as successor-in-interest to MCA Inc., reaffirms, as of
October __, 2009, its obligations under the Guarantee, dated November 4, 1988,
executed by MCA Inc. and Cineplex Odeon Corporation.




UNIVERSAL STUDIOS, INC.




By:  /s/ Lynn Calpeter           
Name: Lynn Calpeter
Title: Executive Vice President and Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 

Appendix A
to the Amendment


 
Exhibit D to the Agreement

Put Payment


The Put Payment will be calculated based on the following formula.  There will
be a separate Put Payment calculation for the Florida Project and for each
eligible Comparable Project.  The total Put Payment will equal the sum of the
Put Payments for the Florida Project and for each eligible Comparable Project:


Formula:


Put Payment =
Applicable
Base Payment
X
Cap Rate



where
 


Cap Rate =
(1+ Applicable Growth Rate)
(Applicable Discount Rate – Applicable Growth Rate)



 
Definitions:


Applicable Base Payment for the Florida Project:  The Applicable Base Payment
for the Florida Project will equal the higher of (a) the sum of the amounts paid
to DLP under the Agreement in respect of the Florida Project over the last ***
quarters prior to the Stop Date, divided by ***, and (b) the sum of the amounts
paid to DLP under the Agreement in respect of the Florida Project over the last
*** quarters prior to the Stop Date, divided by ***.


Applicable Discount Rate for the Florida Project: The Applicable Discount Rate
for the Florida Project will equal the most recent yield, prior to the Stop
Date, on the Stripped Principal of U.S. Treasury Bonds with a maturity closest
to 10 years, as quoted by Bloomberg, or if unavailable, a similar source, plus a
risk premium of *** percent.


Applicable Growth Rate for the Florida Project:  The Applicable Growth Rate for
the Florida Project will equal ***%.


Applicable Base Payment for a Comparable Project:  The Applicable Base Payment
for a Comparable Project will equal the higher of (a) the sum of the amounts
paid to DLP under the Agreement in U.S. Dollars in respect of such Comparable
Project over the last *** quarters prior to the Stop Date, divided by ***, or
(b) the sum of the amounts paid to DLP under the Agreement in U.S. Dollars in
respect of such Comparable Project over the last *** quarters prior to the Stop
Date, divided by ***.  Comparable Projects which were vested pursuant to
Paragraph 12 of the Agreement, but not opened to the general public, as of the
date which is three years prior to the Stop Date, will be valued at the date
that is three years after the opening date thereof, and the calculation of the
Applicable Base Payment with respect to such a Comparable Project will be made
as of such date, in an amount equal to the sum of the amounts paid to DLP under
the Agreement in U.S. Dollars in respect of such Comparable Project over the
last *** quarters prior to such date, divided by ***.  DLP shall continue to
receive its quarterly compensation payments pursuant to Paragraph 11 of the
Agreement on such Comparable Project until the Put Payment is made with respect
to such Comparable Project.  DLP will not be entitled to any further payments
under the Agreement after the Put Payment.


Applicable Discount Rate for a Comparable Project:  The Applicable Discount Rate
for a Comparable Project will equal the most recent yield, prior to the Stop
Date, on the senior-most notes with a maturity closest to 10 years, issued
directly by the national government of the country where the Comparable Project
is located, as quoted by Bloomberg, or if unavailable, a similar source, plus a
risk premium of (i) *** percent if such Comparable Project is located outside
the United States or (ii) *** percent if such Comparable Project is located in
the United States.


Applicable Growth Rate for a Comparable Project:  The Applicable Growth Rate for
a Comparable Project will equal ***%.


Example Calculation – Florida Project:


Hypothetical Calculation Date
10/9/2009
 
Applicable Base Payment:
 
Last *** Quarters Payments to Diamond Lane
[$***]
Divided by ***
***
Applicable Base Payment for the Florida Project
[$***]
 
Applicable Discount Rate:
 
Yield on 10-Year U.S. Treasury Bond
[***%]
Risk Premium
***%
     Applicable Discount Rate
***%
 
Applicable Growth Rate:
***%
 
   
Put Payment Value:
[$
***]     *
(1+ ***)
= [$
***]
(*** – ***)
       





Example Calculation – Japan:


Hypothetical Calculation Date
10/9/2009
 
Applicable Base Payment:
 
 
Last *** Quarters Payments to Diamond Lane in U.S. Dollars
 
[$***]
 
 Divided by ***
***
 
Applicable Base Payment for Japan
 
[$***]
 
Applicable Discount Rate:
 
 
Yield on 10-year Japanese Government Bond
***%
Risk Premium
***%
     Applicable Discount Rate
***%
 
Applicable Growth Rate:
***%
     
Put Payment Value:
[$
***]     *
(1+ ***)
= [$
***]
(*** – ***)
       






 
 

--------------------------------------------------------------------------------

 

Appendix B
to the Amendment
 


GUARANTEE
 
GUARANTEE (this “Guarantee”), dated as of October 18, 2009, by NBC UNIVERSAL,
INC., a Delaware corporation (with its successors, the “Guarantor”) for the
benefit of Steven Spielberg, in his personal capacity, and Diamond Lane
Productions, Inc., a California corporation ("DLP" and, together with Steven
Spielberg, "Steven" or the "Beneficiary").
 
WHEREAS, under an Agreement, dated as of January 20, 1987, between Universal
City Development Partners, Ltd., a Florida limited partnership (as successor in
interest to Universal City Florida Partners, "UCDP") and Steven Spielberg, as
amended and/or modified as of February 5, 2001, July 15, 2003 and March 30,
2006, and as being amended on the date hereof (collectively, the "Agreement"),
UCDP has certain payment obligations to DLP; and
 
WHEREAS, Steven Spielberg is obligated to provide his personal services to the
Partnership pursuant to the Agreement and, by letter dated January 27, 1989, has
directed that all payments to him by the Partnership under the Agreement be made
to DLP.
 
NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, the Guarantor is willing to enter into this Guarantee, and
therefore agrees as follows:
 
1. The Guarantee.  The Guarantor hereby guarantees, in accordance with the terms
hereof, to Steven the full and punctual payment when due under the Agreement of
each Guaranteed Obligation, as hereinafter defined.  “Guaranteed Obligations”
means all amounts payable by UCDP to Steven pursuant to the terms of the
Agreement.
 
2. Guarantee Terms.  The Guarantor waives acceptance, demand, notice of
acceptance, and all other notices to which it may be entitled.  No modification
of the Agreement and no indulgence or change in terms of performance under the
Agreement shall release the Guarantor from this guarantee.  Steven may fail to
obtain or continue or perfect or continue the perfection of any security
interest or lien in any collateral or release any collateral from any lien or
any security interest without reducing or affecting the liability of the
Guarantor.  Steven may proceed against it for payment of the Guaranteed
Obligations under the Agreement without taking any action against UCDP or any
other party, or proceeding against or applying any security Steven may
hold.  The Guarantor consents to be joined as party to any arbitration conducted
pursuant to the Agreement and that judgment on any award in any such arbitration
may be enforced against the Guarantor in any court of competent jurisdiction.
 
3. Demand for Payment under Guarantee.  Notwithstanding anything to the contrary
herein, a demand for payment against the Guarantor hereunder shall be made
pursuant to the following sequence of events and subject to the following
procedures and requirements:
 
(i) First, 5 Business Days shall have expired after demand for payment upon UCDP
is made by Steven with notice to the Guarantor; the payment by UCDP shall then
be due under the Agreement and such payment shall not have been made by UCDP
within such 5- Business Day period;
 
(ii) Second, after the expiration of the foregoing 5- Business Day period, an
additional 20 Business Days shall have expired after demand for payment upon
each of (i) Universal Studios, Inc. (as successor to MCA Inc. (in such capacity,
“Universal Studios”) under the Guarantee dated as of November 4, 1988 (the
“Original Guarantee”) executed by MCA Inc. and Cineplex Odeon Corporation
("Cineplex")), and (ii) Cineplex, is made by Steven, in each case, with notice
to the Guarantor; the payment by each of Universal Studios and Cineplex shall
then be due under the Original Guarantee, and such payment shall not have been
made by Universal Studios and/or Cineplex within such 20- Business Day period;
and
 
(iii) Third, upon failure by UCDP, Universal Studios and/or Cineplex to pay
amounts equal to the Guaranteed Obligation in accordance with the foregoing
clauses (i) and (ii) and the expiration of the foregoing periods, the Guarantor
shall, within 20 Business Days after a subsequent written demand by Steven
identifying (x) the amount not so paid, (y) the applicable provisions of the
Agreement which provide for the payment and (z) the expiration of the time
periods and satisfaction of the requirements set forth in clauses (i) and (ii)
above, pay any such unpaid amounts to Steven at the place and in the manner
specified in the written demand.
 
As used in this Section 3, "Business Day" means any day that is not a Saturday,
Sunday or other day on which commercial banks in New York City are authorized or
required by law to remain closed.
 
4. Steven Agreement.  Steven will give the Guarantor not less than 10 days’
prior written notice of any written amendment to the Agreement which increases
or advances UCDP's payment obligations thereunder, provided that (a) the failure
to give such notice shall not void Guarantor’s obligation and (b) if Steven does
not give such notice, Guarantor’s Guaranteed Obligations hereunder shall not be
greater than its Guaranteed Obligations were without such amendment.
 
5. Subrogation.  Upon Steven receiving payment in full of the Guaranteed
Obligations hereunder, the Guarantor shall be subrogated to, and Steven hereby
assigns to the Guarantor (without recourse or warranty, express or implied),
Steven's rights against UCDP and against any other party which shall have
provided to Steven a guaranty with respect to such Guaranteed Obligations, and
Steven will, at the sole expense of the Guarantor, execute and deliver to the
Guarantor such documents as the Guarantor shall reasonably request to evidence
such subrogation and assignment.
 
6. Representations and Warranties.  The Guarantor represents and warrants to the
Beneficiary that:
 
(a) the Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization;
 
(b) the execution, delivery and performance by the Guarantor of this Guarantee
are within the Guarantor’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action;
 
(c) this Guarantee has been duly executed and delivered by the Guarantor and
constitutes a legal, valid and binding obligation of the Guarantor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
 
(d) the execution, delivery and performance of this Guarantee (i) do not require
any consent or approval of, registration or filing with, or other action by, any
governmental authority, except such as have been obtained and are in full force
and effect, and (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Guarantor or any order
of any court or governmental authority.
 
7. Notices.  All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail, or sent by telecopy, as follows:  (i) if to the
Guarantor, to it at NBC Universal, Inc., 30 Rockefeller Plaza, New York, NY
10012, Attention of Christy Rupert Shibata, Executive Vice President, Financial
Planning and Analysis (Telecopier No. (212) 664-5251), with a copy to NBC
Universal, Inc., 30 Rockefeller Plaza, New York, NY  10112, Attention of Scott
Seeley, Senior Vice President, Corporate & Transactions Law (Telecopier No.
(212) 664-2147) and (ii) if to Steven, at Gang Tyre Ramer and Brown, Inc., 132 S
Rodeo Dr., Beverly Hills, CA 90212, Attention of Bruce Ramer and Harold Brown,
Telecopier Nos. (telecopy to be sent to both numbers): (310) 777-7000 and (310)
777-7005, with a copy to Breslauer, Rutman and Anderson, 11400 West Olympic
Blvd, Suite 550, Los Angeles, CA 90064-1551, Attention of Gerald Breslauer and
Mickey Rutman, Telecopier Nos. (telecopy to be sent to both numbers): (310)
481-3601 and (310) 481-3615.  Each party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other party.  All notices and other communications given in accordance with
the provisions of this Guarantee will be deemed to have been given on the date
of receipt.
 
8. No Waiver.  No failure or delay by either party in exercising any right,
power or privilege under this Guarantee shall operate as a waiver thereof by
such party nor shall any single or partial exercise thereof preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.
 
9. Amendments and Waivers.  Any provision of this Guarantee may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Beneficiary and the Guarantor.
 
10. Successors and Assigns.  This Guarantee shall be binding upon the Guarantor
and its successors and assigns, for the benefit of Steven and its successors and
permitted assigns, except that the Guarantor may not transfer or assign any or
all of its rights or obligations hereunder without the prior written consent of
Steven.
 
11. Governing Law.  This Guarantee shall be construed in accordance with and
governed by the law of the State of New York.
 
12. Attorneys Fees.  In the event either Steven or the Guarantor commences any
proceeding against the other party with respect to this Guarantee, the parties
agree that the prevailing party (as determined by the authority before whom such
proceeding is commenced) shall be entitled to recover reasonable attorneys' fees
and costs as may be incurred in connection therewith in addition to any such
other relief as may be granted.
 
13.           Counterparts.  This Guarantee may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
NBC UNIVERSAL, INC.




By: /s/ Lynn Calpeter
      Name: Lynn Calpeter
      Title: Executive Vice President and Chief Financial Officer




Agreed to and accepted as of the date
first written above by:




/s/ Steven Spielberg
STEVEN SPIELBERG




DIAMOND LANE PRODUCTIONS, INC.




By:_/s/ Steven Spielberg
      Name: Steven Spielberg
      Title: President




 

 
 

--------------------------------------------------------------------------------

 


 
Appendix C to the Amendment
 


 
Universal City Development Partners, Ltd.
 
Intercreditor Agreement
 
Summary of Principal Terms and Conditions
 
Certain Definitions:
“Company” means Universal City Development Partners, Ltd.
 
“First Lien Obligations” means all obligations of the Company and any subsidiary
guarantor (a “Guarantor”) in respect of the Amended and Restated Credit
Agreement dated as of [_], 2009(the "Credit Agreement") together with any
interest swap agreement, letter of credit reimbursement agreement, cash
management agreement or other agreement related to customary bank products (if
and to the extent permitted under such Credit Agreement to be pari passu
therewith), and (subject to the limitations specified below) any amendment,
restatement or other modification thereof and any refinancing thereof or
replacement therefor (collectively, the “Senior Credit Facility”)
 
“First Lien Secured Parties” means the holders of the First Lien Obligations.
 
“Second Lien Obligations” means all obligations of the Company in respect of the
Florida Project, as defined in, and arising under the consulting agreement dated
as of January 20, 1987 between the Company and Steven Spielberg (as amended and
in effect from time to time, subject to the limitations specified below).
 
“Second Lien Secured Parties” means the payee or payees of the Second Lien
Obligations from time to time.
 
“Secured Parties” means the First Lien Secured Parties and Second Lien Secured
Parties, collectively, and “Secured Party” means any one of them.
Priority of Liens/Prohibition on Contesting Liens:
So long as any of the First Lien Obligations are outstanding, the liens securing
the Second Lien Obligations shall be junior and subordinated in all respects to
the liens securing the First Lien Obligations.  No Secured Party shall contest
the priority, validity or enforceability of any lien held by or on behalf of any
other Secured Party.  The Intercreditor Agreement shall recite that the liens
securing the Second Lien Obligations shall be subordinated only to (i) the liens
securing the First Lien Obligations, (ii) liens permitted by and prior to the
First Lien Obligations, (iii) liens permitted under the Senior Credit Facility
as incremental secured debt with respect to all outstanding term loans, first
lien notes and indebtedness pursuant to any second lien facility (collectively,
the "Incremental Obligations") and (iv) liens that have priority by law, and to
no other liens.  The Intercreditor Agreement will provide that the First Lien
Obligations and the Incremental Obligations will not be incurred in an aggregate
amount in excess of the Secured Debt Limit (as defined below).
No New Liens/Similar Liens:
The Collateral securing the First Lien Obligations and the Collateral securing
the Second Lien Obligations shall be identical insofar as such Collateral is
comprised of tangible personal and real property owned by the Company, but the
Collateral for the Second Lien Obligations excludes other types or forms of
Collateral granted to secure the First Lien Obligations, including the Company's
intellectual property.  The liens with respect to the Collateral securing the
First Lien Obligations and the Second Lien Obligations shall be granted pursuant
to separate security documentation.  So long as any of the First Lien
Obligations are outstanding, neither the Company nor any of its subsidiaries
shall (i) grant or permit any additional liens on any asset or property to
secure the Second Lien Obligations unless it has granted a senior lien on such
assets or property to secure the First Lien Obligations, or (ii) grant or permit
any additional liens on any asset or property in the applicable asset classes to
secure the First Lien Obligations unless it has granted a junior lien on such
assets or property to secure the Second Lien Obligations, other than with
respect to assets or property as to which the Company may be prohibited from
granting a junior lien to secure the Second Lien Obligations.
Enforcement:
After the expiration of the Standstill Period (180 days from the date of a
default under the First Lien Obligations and the Second Lien Obligations which
has continued beyond the expiration of all applicable grace or cure periods, if
any), the Second Lien Secured Parties may exercise any of their rights or
remedies with respect to the Collateral unless the First Lien Secured Parties
shall have commenced and be diligently pursuing the exercise of any of their
rights or remedies with respect to the Collateral.
Application of Proceeds/Turn-over:
So long as any of the First Lien Obligations are outstanding, any Collateral or
the proceeds thereof received in connection with the sale or other disposition
of such Collateral in connection with the exercise of remedies shall be applied
to the First Lien Obligations, and any Collateral and the proceeds thereof
received by any Second Lien Secured Party in contravention of the Intercreditor
Agreement shall be segregated and held in trust and shall be applied to the
First Lien Obligations.  To the extent permitted by law, once proceeds received
in connection with the sale or other disposition of such Collateral in
connection with the exercise of remedies have been applied to fully satisfy any
prior obligations, any excess proceeds (if any) received in connection therewith
shall be applied to the Second Lien Obligations, up to the amount of such Second
Lien Obligations.
Releases and Subordination:
In the event that the First Lien Secured Parties release their lien on all or
any portion of Collateral (each, a “Release”) in connection with (i) the
enforcement or exercise of any rights or remedies on behalf of the First Lien
Secured Parties in respect of the Collateral or (ii) any sale or other
disposition of any Collateral permitted under the Senior Credit Facility, the
comparable lien in respect of the Second Lien Obligations shall be automatically
released.
In addition, in the event that the First Lien Secured Parties release or
subordinate their lien on all or any portion of Collateral in connection with
any other transaction (including any third party capital lease financing)
permitted under the Senior Credit Facility, the comparable lien in respect of
the Second Lien Obligations shall be automatically released or subordinated, as
applicable.
The security documentation executed in connection with the Second Lien
Obligations shall state that, in the event of the refinancing of any of the
First Lien Obligations, the lien of such security documentation executed in
connection with such Second Lien Obligations shall automatically be subordinated
to the lien of any new security documentation executed in connection with such
refinanced First Lien Obligations.  The Second Lien Secured Parties shall
execute a subordination agreement confirming such subordination (but no failure
to execute such a subordination agreement shall affect the validity or
enforceability of such subordination) as well as an Intercreditor Agreement with
the new First Lien Secured Parties similar to the Intercreditor Agreement
contemplated hereby.
The Second Lien Secured Parties shall execute an irrevocable, unconditional and
recordable General Power of Attorney in favor of the First Lien Secured Parties
(or in favor of their Agent), pursuant to which the Second Lien Secured Parties
shall authorize the First Lien Secured Parties (or their Agent) to execute and
record, in the name and on behalf of the Second Lien Secured Parties, such a
release and/or subordination each time that the First Lien Secured Parties
execute and record a similar such release and/or subordination.
Amendments to Loan Documents:
The Intercreditor Agreement will restrict amendments to (i) the Senior Credit
Facility, but only if the same would result in the maximum principal amount of
term loans and revolving commitments thereunder and any Incremental Obligations
permitted thereunder exceeding an amount equal to the greater of $975 million
and an amount equal to the product of 3.75 times the EBITDA of the Company
(determined at the time of incurrence of any such term loans or at the time of
increasing any such revolving commitments, or at the time of incurring any such
Incremental Obligations, as the case may be, with "EBITDA" being defined in and
calculated pursuant to the relevant provisions of Senior Credit Facility) (such
requirement, the "Secured Debt Limit"), and (ii) the Second Lien Obligations
which would increase amounts payable thereunder, accelerate the time for payment
of amounts due thereunder or otherwise materially increase the obligations of
the Loan Parties thereunder or disadvantage the holders of the First Lien
Obligations, except as specifically permitted. Amendments to the Second Lien
Obligations that affect payments due or potentially due more than six months
after the maturity of the loans under the Senior Credit Facility would be
permitted and any amendments to or waivers of the security documentation for the
First Lien Obligations would automatically apply to any parallel provisions of
the security documentation for the Second Lien Obligations, subject to customary
exceptions.
Rights As Unsecured Creditors:
Except as otherwise set forth in “Enforcement” above, the Second Lien Secured
Parties may exercise rights and remedies as unsecured creditors against the
Company.
Bankruptcy:
DIP Financing:  In the event of an insolvency or liquidation proceeding of the
Company or any Guarantor, whether voluntary or involuntary, if the First Lien
Secured Parties desire to permit the use of cash collateral or to permit the
Company to obtain any post-petition financing (a “DIP Financing”), then the
Second Lien Secured Parties will not object to such use of such cash collateral
or any liens securing a DIP Financing and, to the extent the liens securing the
First Lien Obligations are subordinated or pari passu with such DIP Financing,
the liens securing the Second Lien Obligations shall be subordinated to the
liens securing such DIP Financing (and all obligations relating thereto).  The
Second Lien Secured Parties do not otherwise waive any of their rights under
applicable insolvency or liquidation law.
Automatic Stay:  So long as any of the First Lien Obligations are outstanding,
the Second Lien Secured Parties shall not seek relief from the automatic stay or
any other stay in any bankruptcy proceeding in respect of the Collateral,
without the prior written consent of the First Lien Secured Parties.
Adequate Protection:  The Second Lien Secured Parties shall not contest (or
support any other person contesting) (a) any request by the First Lien Secured
Parties for adequate protection or (b) any objection by the First Lien Secured
Parties to any motion, relief, action or proceeding based on the First Lien
Secured Parties or the Agent on their behalf claiming a lack of adequate
protection; provided, that if the First Lien Secured Parties are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing or use of cash collateral, then the Second Lien Secured Parties or
the Agent on their behalf may seek or request adequate protection in the form of
a lien on such additional collateral, which lien will be subordinated to the
liens securing the First Lien Obligations and such DIP Financing.
Voting for Plan of Reorganization:  The First Lien Secured Parties and the
Second Lien Secured Parties shall be entitled to vote as a separate class on any
plan of reorganization in connection with any bankruptcy proceeding.


 
 

--------------------------------------------------------------------------------

 

